                    Exhibit A




Case 6:18-cv-03339-MDH Document 188-1 Filed 07/08/19 Page 1 of 4
                                    PRELIMINARY REPORT

                                             MARINE

                                          DCA18MM028



 The information in this preliminary report is subject to change and may contain
errors. It will be supplemented or corrected during the course of the investigation.




                            Postaccident photo of Stretch Duck 7.

        On Thursday, July 19, 2018, about 7:05 p.m. central daylight time, the amphibious
passenger vessel Stretch Duck 7 owned and operated by Ride the Ducks Branson sank in Table
Rock Lake, near Branson, Missouri. Local area forecasts for the time of the accident included
thunderstorm warnings and data indicated winds of over 70 mph were encountered by a nearby
vessel. The Stretch Duck 7 was carrying 31 persons: 29 passengers and two crewmembers. The
vessel sank in approximately 15 feet of water and came to rest on the lake floor at a depth of
70 feet. Seventeen persons died, including one crewmember.




       Case 6:18-cv-03339-MDH Document 188-1 Filed 07/08/19 Page 2 ofREI2-00005464
                                                                     4
       Local first responders located the victims and transported the survivors to local hospitals.
Table Rock Lake is a navigable waterway and the Stretch Duck 7 was a Coast Guard-inspected
passenger vessel. The United States Coast Guard declared the accident a major marine casualty,
and the NTSB is the lead federal investigative agency.

       On Friday, July 20, the day after the accident, the NTSB launched a full team to Branson.
The Coast Guard, the Missouri State Highway Patrol, the National Weather Service, and Ride the
Ducks Branson were named as parties to the investigation. The Stretch Duck 7 was salvaged on
Monday, July 23 and transported to a secure facility. Investigators inspected and tested operational
systems aboard the vessel.

        The Stretch Duck 7 was equipped with a video recording system, which was recovered
from the sunken vessel by the highway patrol dive team and sent to the NTSB laboratory.
Investigators are attempting to access data on the system’s hard drive. A data (SIM) card for the
video recording system was also recovered. The card’s video files were accessed by engineers at
the NTSB laboratory and viewed by the investigative team. Other electronic devices such as cell
phones and a camera were recovered and shipped to NTSB labs. Weather data from the accident
was collected, including wind speeds (anemometer readings) from nearby weather stations. Thirty-
three interviews of witnesses, vessel operators, inspectors, and company officials were conducted
on scene. The investigative work and interviews will continue, and the NTSB will participate in
the upcoming Coast Guard Marine Board of Investigation.

        The Stretch Duck 7 was an amphibious vehicle that took passengers on tourist excursions
through Branson on land as well as in the waters of Table Rock Lake. These amphibious vehicles
are either military-modified, known as DUKW boats, or purpose-built, commonly referred to as
DUCK boats. Both types are operated by different companies around the United States and the
world. The NTSB has investigated other amphibious vessel accidents, including the 1999 sinking
of the DUKW boat Miss Majestic near Hot Springs, Arkansas; the 2010 collision between a
DUKW boat and a tug and barge in Philadelphia, Pennsylvania; and the 2015 road collision
between a DUKW boat and a motor coach in Seattle, Washington.

       After the 1999 sinking of the Miss Majestic, the NTSB identified vehicle maintenance,
Coast Guard inspections, reserve buoyancy, and survivability as safety issues, and issued Safety
Recommendations to the Coast Guard, states, manufacturers, operators, and service providers.




       Case 6:18-cv-03339-MDH Document 188-1 Filed 07/08/19 Page 3 ofREI2-00005465
                                                                     4
Case 6:18-cv-03339-MDH Document 188-1 Filed 07/08/19 Page 4 ofREI2-00005466
                                                              4
